Name: Council Regulation (EC) No 1982/95 of 29 June 1995 on the conclusion of the Protocol establishing the fishing possibilities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period 2 October 1994 to 1 October 1996
 Type: Regulation
 Subject Matter: European construction;  fisheries;  Africa;  economic policy
 Date Published: nan

 16 . 8 . 95 | EN I Official Journal of the European Communities No L 193/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC ) No 1982/95 of 29 June 1995 on the conclusion of the Protocol establishing the fishing possibilities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period 2 October 1994 to 1 October 1996 THE COUNCIL OF THE EUROPEAN UNION, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof in conjunction with the first sentence of Article 228 (2 ) and the first subparagraph of Article 228 ( 3 ), Article 1 The Protocol establishing the fishing possibilities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period 2 October 1994 to 1 October 1996 is hereby approved on behalf of the Community. Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament { 1 ), The text of the Protocol is attached to this Regulation ( 3 ). Whereas, pursuant to the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal ( 2 ), the two parties conducted negotiations to determine the amendments or additions to be made to the Agreement at the end of the period of application of the Protocol annexed thereto ; Article 2 The scale for direct landings by freezer tuna seiners given in point C (c ) of Annex I appearing in the Annex to the Protocol and any amendments shall be fixed by the Commission in accordance with the procedure laid down in Article 18 of Regulation (EEC ) No 3760/92 ( 4 ). Whereas, as a result of those negotiations, a new Protocol establishing the fishing possibilities and financial compensation provided for in the abovementioned Agreement for the period 2 October 1994 to 1 October 1996 was initialled on 29 September 1994; whereas, it is in the Community's interest to conclude the new Protocol ; Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community .Whereas it is necessary to lay down the procedure applying to fixing the direct landings by the freezer tuna seiners provided for in the said Protocol , ( 3 ) See page 6 of the present Official Journal . (4 ) Council Regulation (EEC) No 3760 of 20 December 1992 establishing a Community system for fisheries and aquaculture (OJ No L 389, 31 . 12 . 1992 , p. 1 ). (') OJ No C 151 , 19 . 6 . 1995 . ( 2 ) OJ No L 226 , 29 . 8 . 1980 , p. 17. No L 193/2 EN Official Journal of the European Communities 16 . 8 . 95 Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1995 . For the Council The President J. BARROT